Citation Nr: 9906405	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  98-01 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
ruptured testicle.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
stomach ulcers.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
prostate problems.  

4.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  

5.  Entitlement to an effective date earlier than February 
22, 1993, for the award of a permanent and total disability 
rating for pension purposes.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision that granted 
a permanent and total disability rating for pension benefits, 
and a January 1997 rating decision that denied service 
connection for PTSD and did not reopen the claims for service 
connection for a ruptured testicle, stomach ulcers, and 
prostate problems.  

The issue of entitlement to service connection for PTSD is 
the topic of the REMAND portion of this decision.  

The veteran appears to want to pursue a claim for service 
connection for major depression, claiming that that condition 
was first manifested during his active service.  This matter 
is referred to the RO for further development and 
adjudication.  



FINDINGS OF FACT

1.  Service connection was denied for a stomach disorder in 
an April 1957 unappealed rating decision.  

2.  Evidence received into the record since the April 1957 
rating decision includes a January 1966 private treatment 
report containing a medical history suggestive of the 
presence of ulcer disease within the initial post-service 
year, and is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a stomach disorder.

3.  The record does not contain competent evidence of a nexus 
between a current stomach disability and injury or disease 
during the veteran's active service.  

4.  Service connection was denied for a disability involving 
the left testicle and for prostate problems in an April 1992 
rating decision.  

5.  The evidence received into the record since the April 
1992 rating decision consists of reports of VA and private 
medical evaluation and treatment, and testimony at a hearing, 
none of which is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for left testicle and prostate disabilities.  

6.  The veteran submitted an application for non-service 
connected pension benefits in March 1992.

7.  The RO denied the claim for pension benefits by a rating 
decision of April 13, 1992, of which the veteran was notified 
in that same month, and which the veteran did not appeal.  

8.  Additional evidence not considered by the RO in the April 
13, 1992, rating decision was considered in an April 30, 
1992, rating decision which continued the denial of pension 
benefits, of which the veteran was informed by letter dated 
May 1, 1992, and which he did not appeal.

9.  The RO received a letter from a United States Senator on 
January 22, 1993, which enclosed a letter from the veteran 
that stated that he could not work due to specified 
disabilities, which were not service-connected, and which 
requested the senator's assistance in obtaining VA benefits.  

10.  The RO sent the veteran an Income-Net Worth statement 
later in January 1993, which he returned on February 22, 
1993.  

11.  By a rating decision in September 1993 entitlement to a 
permanent and total disability evaluation for pension was 
established.  


CONCLUSIONS OF LAW

1.  The April 1957 decision is final, and new and material 
evidence has been received to reopen the claim for service 
connection for a stomach condition, variously classified.  
38 U.S.C.A. § 1110, 1131, 5107, 5108, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.156(a), 3.303, 20.302 (1998).  

2.  The claim for service connection for a stomach condition 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The April 1992 rating decision is final, and no new and 
material evidence has been received to reopen the claim for 
service connection for a disability involving the left 
testicle.  38 U.S.C.A. § 1110, 1131, 5107, 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.156(a), 3.303, 20.302 
(1998).  

4.  The April 1992 rating decision is final, and no new and 
material evidence has been received to reopen the claim for 
service connection for a prostate condition.  38 U.S.C.A. 
§ 1110, 1131, 5107, 5108, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.156(a), 3.303, 20.302 (1998).  

5.  An effective dated of January 22, 1993, and no earlier, 
for the award of a permanent and total disability rating for 
pension purposes is warranted.  38 U.S.C.A. §§ 1502, 5110, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
3.400, Part 4, including 4.15, 4.16, 4.17, (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence.  

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

On a claim to reopen a previously and finally disallowed 
claim, a "two-step analysis" must be conducted under 
section 5108.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In the first step, it must be determined whether the 
evidence presented or secured since the prior final 
disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  In the second step, if the 
evidence is new and material, the Board must then reopen the 
claim and "review the former disposition of the claim".  
See Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).  In 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) noted that Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), had effectively decoupled the existing 
relationship under the Court's case law between 
determinations of well-groundedness and of new and material 
evidence to reopen, because that relationship was expressly 
predicated upon the element of Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), that Hodge overturned.  Slip op. at 8.  
Consequently, the Court held that, if the Board determines 
that new and material evidence has been presented, it next 
must determine -- as part of its review of the former 
disposition of the claim under 38 U.S.C.A. § 5108 -- whether 
the claim, as reopened, is well grounded in terms of all the 
evidence.  Slip op. at 15. 

As stated by the Court in Winters v. West, No. 97-2180 (U.S. 
Vet. App. Feb. 17, 1999) (en banc), slip op. at 4:

[Hodge] requires the replacement of the 
two-step Manio test with a three-step 
test.  Under the new Elkins test, the 
Secretary must first determine whether 
the veteran has presented new and 
material evidence under 38 C.F.R. 
§ 3.156(a) (1998) in order to have a 
finally denied claim reopened under 38 
U.S.C. § 5108.  Second, if new and 
material evidence has been presented, 
immediately upon reopening the claim the 
Secretary must determine whether, based 
upon all the evidence of record in 
support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 
Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the 
original claim) is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may 
then proceed to evaluate the merits of 
the claim but only after ensuring that 
his duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled. 

In the veteran's case, the RO, in its January 1997 rating 
decision, decided that new and material evidence had not been 
presented to reopen the veteran's claims for service 
connection for a stomach disorder, a disability involving the 
left testicle, and a prostate disorder.  Regardless of the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  Judicial 
interpretation of the law has construed the provisions of 
38 U.S.C.A. §§ 5108 and 7104 to require the Board itself to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate and 
issues going to the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, VA O.G.C. 
Prec. 05-92, 57 Fed Reg. 49744 (1992) provides that the Board 
has the authority to determine on a de novo basis whether a 
claim has been properly reopened.

The Board notes that the RO applied the Court's Colvin test 
of new and material evidence, which was overturned in Hodge, 
and that it has not had the opportunity to apply the Court's 
Elkins test to the determination of whether new and material 
evidence has been presented to reopen the previously-denied 
claims for service connection for prostate, stomach, and 
testicle disabilities.  The Board concludes that its 
application of the more recent case law to the present appeal 
is not prejudicial to the appellant.  First, the RO did cite 
the regulatory definition of new and material evidence, in 
addition to using the Colvin formulation of what is new and 
material evidence.  Second, both the decision in Hodge and 
the Court characterize the regulatory definition as less 
onerous than the Court's formulation in Hodge; in essence, 
the appellant has had the opportunity to argue that he meets 
the higher Colvin threshold, which would necessarily include 
argument that he would meet the lower, regulatory threshold.  

1.  Stomach Disorder.  

Service connection was denied for a stomach disability in an 
unappealed rating decision dated in April 1957.  In his 
application for benefits received in November 1956, the 
veteran had reported that he had been treated for a stomach 
ulcer in October 1954 and again, privately, in October 1955.

The evidence available at that time included the veteran's 
service medical records, which show that he was treated on 
several occasions, beginning in May 1952, for 
gastroenteritis.  An upper gastrointestinal series in July 
1954 was interpreted as showing some evidence of deformity of 
the duodenal bulb, but no evidence of ulcer crater.  The 
veteran was hospitalized with complaints of abdominal 
cramping and pain for several days in October 1954.  The 
discharge diagnoses were chronic, severe, ancylostomiasis, 
species undetermined, apparently cured, and acute, moderate, 
gastroenteritis, due to unknown cause, subsided.   

In addition, the report of VA gastrointestinal examination, 
conducted in April 1957, shows a normal examination except 
for a complaint of a dull pain.  The examiner noted that the 
history, findings and symptomatology were not consistent with 
the existence of an ulcer.  The report of the X-ray 
examination, however, showed duodenal deformity due to 
previous ulcer disease.

On this evidence, the RO determined that chronic ulcer 
disease was not incurred in or aggravated by the veteran's 
active military service.  The veteran was notified of the 
denial of service connection by correspondence dated in April 
1957.  The April 1957 rating decision was not appealed and is 
final.  See 38 U.S.C.A. § 7104.  

The veteran attempted to reopen his claim for service 
connection in 1995.  The evidence received into the record 
since the April 1957 rating decision includes reports of 
private and VA treatment records and a transcript of the 
hearing conducted in June 1998.  

The veteran reports that he started having severe stomach 
pains in 1954, and that these symptoms required him to go to 
sick call on several occasions.  He also reports that he was 
diagnosed with ulcers in 1955 and that he has had ulcers ever 
since.  He adds that he was advised that he was having 
sympathetic labor pains, and that he was hospitalized for 
hook worms.  

The Board notes that a private treatment report dated in 
February 1970 states that the veteran's clinical history was 
remarkable for a questionable stomach ulcer several years 
ago.  There were no recent symptoms.  Reports of private 
treatment dated in 1991 show that endoscopy conducted in 
January of that year confirmed the presence of a duodenal 
bulb ulcer.  Moreover, the report of July 1993 VA examination 
shows that the veteran had a history of peptic ulcer disease 
with chronic dyspepsia.  

Of note is a January 1966 private treatment report showing 
that the veteran had a history of a hospital admissions in 
1956 and 1957 at Bessemer General Hospital and Birmingham VA 
hospital for duodenal ulcer disease.  In essence, this 
information suggests the presence of duodenal ulcer disease 
within one year after his separation from service.  This 
information is new and material to the veteran's claim as it 
reflects a post service diagnosis of ulcer disease and 
suggest the possibility of entitlement to service connection 
on the basis of a statutory presumption for the inservice 
incurrence of ulcer disease.  Consequently, the veteran's 
claim for service connection for a stomach disorder, to 
include ulcer disease, is reopened.  

The veteran's claim must fail, however, at the next step in 
the Elkins analysis.  The three elements of a "well 
grounded" claim for service connection are: (1) evidence of 
a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

In this case, concerning the element of current disability, 
the Board notes that the report of the July 1993 VA general 
medical examination contains a pertinent diagnosis of history 
of peptic ulcer disease with chronic dyspepsia currently 
maintained on Zantac.  Also, the VA outpatient treatment 
records from the 1990s show prescriptions of Zantac.  The 
record also includes the service medical records, discussed 
above, which show that the veteran had stomach complaints in 
service and was treated for gastroenteritis.  This would 
satisfy the second element of a well-grounded claim.  

The record does not, however, contain competent medical 
evidence of a nexus between any current stomach disability 
and disease or injury incurred or aggravated in service.  In 
this respect, the Board also notes that the record does not 
contain any evidence of the treatment in 1956 and 1957 that 
was reported in the medical history in January 1966, i.e., 
hospital admissions in 1956 and 1957 at Bessemer General 
Hospital and Birmingham VA hospital, respectively.  Rather, a 
summary of hospitalization in August 1958 from the VA 
hospital in Birmingham, Alabama, received by the RO in 
October 1958, indicates that this was the veteran's first 
admission at that facility, and refers to a hospitalization 
at Bessemer General Hospital in December 1957.  

As the record does not contain competent evidence of a nexus 
between any current stomach disability and disease or injury 
during military service, the claim is not well grounded.  The 
Board recognizes that it has denied the claim on a basis 
different from that used by the RO.  Although the RO did not 
deny the claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(the remedy for the Board's deciding on the merits a claim 
that is not well grounded should be affirmance, on the basis 
of nonprejudicial error); Winters v. West, No. 97-2180 (U.S. 
Vet. App. Feb. 17, 1999) (en banc) (Board's application of 
Colvin test, even if "error" would not be prejudicial to 
the appellant's claim, which was not well grounded).

2.  Left Testicle.  

Although the RO treated the April 1957 rating decision as a 
prior final denial of service connection for torsion of the 
left testicle, the Board notes that the notice of that rating 
decision did not mention the denial of service connection for 
this disability.  The April 1957 rating decision did not list 
this as an issue, but did list torsion of the left testis 
among the disabilities not found on the last examination.  
Service connection was denied for a ruptured testicle in an 
April 1992 rating decision, albeit on the basis that the 
claim had not been reopened, and the veteran was notified of 
that determination by correspondence dated later that month.  
The veteran did not appeal that decision, which is final. See 
38 U.S.C.A. § 7104.

Evidence of record in 1992 included service medical records, 
which show that the veteran was treated for torsion of the 
left testis in March 1954.  It was then reported that the 
veteran had been taken to the hospital by ambulance with a 
swollen and painful left testis that occurred while he was 
marching on the parade field two hours before.  The veteran 
reported that he had had similar episodes on the same side 
before in civilian as well as in military life.  He was 
treated with ice bags and within hours the pain and most of 
the swelling were gone.  No pertinent complaints or findings 
were subsequently recorded in service or on the report of the 
January 1957 VA medical examination.  

Records received in 1992 included reports of VA and private 
treatment, which show that the veteran had complaints 
involving the genitourinary system as early as February 1970. 

The veteran attempted to reopen his claim for service 
connection for a ruptured testicle in 1995.  He reported that 
he had sustained a ruptured testicle as he attempted to lift 
a 50 pound machine gun.  The evidence received into the 
record since the prior final decision includes reports of 
private and VA outpatient treatment.  Of note is a March 1969 
report that shows that the veteran reported having right 
testicular swelling of three or four years' duration.  Also, 
a January 1987 statement shows that the veteran had chronic 
inflammation of the right cord and testicle, and that the 
veteran then reported that he had strained himself while 
lifting in service.  These records are not pertinent to the 
claim involving the left testicle.  Moreover, the veteran is 
advised that evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit requirement for a 
well grounded claim.  Such evidence cannot enjoy the 
presumption of truthfulness as to determination of well 
groundedness because a medical professional is not competent 
to opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board finds that such evidence, as a whole, is not so 
significant that it must be considered in order to fairly 
decide the claim.  Because the medical reports do not link 
current disability with injury or disease incurred during the 
veteran's active service, they cannot be considered material 
evidence sufficient to reopen his claim.  Cornele v. Brown, 6 
Vet. App. 59 (1993).  Hence, although new, the additional 
evidence is not material to the issue at hand.  In view of 
the forgoing, I conclude that new and material evidence has 
not been received to reopen the claim for service connection 
for torsion of the left testis.

3.  Prostate Disorder.  

Service connection was denied for a prostate disorder in an 
April 1992 rating decision.  At that time, the veteran 
reported that that he was treated while in Korea.  The 
evidence available at that time consisted of service medical 
records that do not contain any reference to a disorder 
involving the prostate.  In addition, the report of the 
initial VA examination in 1957 contains no reference to a 
prostate disorder.  Reports of private and VA treatment 
received in 1992 show that the veteran had a history a 
transurethral resection in 1982 and a history of chronic 
prostatitis.  On the basis of this evidence, the RO 
determined that the veteran did not demonstrate chronic 
disability incurred in or aggravated by active service.  The 
veteran was notified of this rating decision in April 1992 
and did not appeal this decision, which is final.  
38 U.S.C.A. § 7104.  

The veteran attempted to reopen his claim for a prostate 
disorder in 1995.  He again contends that he was treated for 
prostatitis while in Korea in 1952, and adds that he received 
daily shots for a period of 14 days.  

The evidence received into the record since the April 1992 
rating decision includes reports of VA and private treatment 
records that show that the veteran had ongoing treatment for 
complaints of prostate problems.  The report of the September 
1995 VA examination shows a diagnosis of chronic prostatitis, 
status post transurethral resection in 1982.  

The Board finds that such evidence, as a whole, is not so 
significant that it must be considered in order to fairly 
decide the claim.  Because the medical reports do not link 
current disability with injury or disease incurred during the 
veteran's active service, they cannot be considered material 
evidence sufficient to reopen his claim.  Cornele v. Brown, 6 
Vet. App. 59 (1993).  Hence, although new, the additional 
evidence is not material to the issue at hand.  In view of 
the forgoing, I conclude that new and material evidence has 
not been received to reopen the claim for service connection. 

II.  Earlier Effective Date For the Award of a Permanent and 
Total Disability Rating For Pension Purposes.  

The veteran argues that he was determined to be permanently 
and totally disabled from October 1991 by the Social Security 
Administration.  He reports that he filed his claim for VA 
pension benefits in March 1992, although entitlement was not 
established until March 1993.  He contends that he is 
entitled to an earlier effective date for his VA pension 
benefit.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. 
5110(a).  

An award of disability pension may not be effective prior to 
the date entitlement arose.  For claims received on or after 
October 1, 1984, the effective date of the award will be the 
date of receipt of claim, except as otherwise provided, as 
discussed below.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(1).  

If, within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  While rating board judgment must 
be applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  For the purposes of this subparagraph, the 
presumptive provisions of 38 C.F.R. § 3.342(a) do not apply.  
38 C.F.R. § 3.400(b)(ii)(B).  

In this case, the veteran filed his first claim for non-
service-connected pension in March 1992.  Correspondence from 
VA, dated in March 1992, shows that the RO acknowledged that 
the veteran filed a claim for nonservice-connected pension 
benefits and requested additional information.  The veteran 
responded to that request later that month.  By a rating 
decision in April 1992, entitlement to a nonservice-connected 
disability pension was denied.  The veteran was notified of 
the denial of his claim in April 1992.  He did not appeal the 
April 1992 denial.  This is now a final decision in the 
absence of clear and unmistakable error.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.104, 20.200, 20.201(1998).  

After the April 1992 denial of a permanent and total rating 
for pension and notice thereof, the RO received additional 
medical evidence and issued another rating decision, in late 
April 1992, that again denied the claim.  The veteran was so 
informed by a letter dated May 1, 1992.  He did not appeal 
this action, which also is final.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.104, 20.200, 20.201(1998).  

On January 22, 1993, the RO received a letter from Richard 
Shelby, a United States Senator, which enclosed a letter from 
the veteran to the senator, seeking his assistance.  In 
response, the RO, by a letter dated January 26, 1993, sent 
the veteran a VA Form 21-527, Income and Net Worth Statement, 
and asked him to furnish a statement from his doctor 
concerning the extent of his disabilities.  The RO further 
informed the veteran that, when the RO received the evidence, 
his entitlement to non-service-connected pension would be 
reconsidered.

The veteran submitted the income and net worth statement on 
February 23, 1993.  In this statement, he reported that he 
had a work history as a termite inspector and a welder and 
that, between October 1991 and February 1992, he had applied 
unsuccessfully for many different positions.  He added that, 
although he was ill, he attempted to work as a welder in 1992 
at Trinity Industries.  This position was terminated in March 
1992 after the veteran had worked only 2 1/2  months.  The 
veteran has alleged that he became totally disabled in 1991.  
He emphasizes that he has been determined to be totally 
disabled since October 1991 by the Social Security 
Administration.  In his 1992 application for benefits, the 
veteran reported having a tenth grade education.

The requirement of permanent and total disability for pension 
may be shown in either of two ways: (1) That the veteran is 
unemployable as a result of a lifetime disability, or (2) 
that he suffers from a lifetime disability which would render 
it impossible for the average person to follow a 
substantially gainful occupation. Brown v. Derwinski, 2 Vet. 
App. 444 (1992); 38 U.S.C.A. § 1502 (West 1991). Thus, 
pension eligibility is determined under both a subjective 
standard, and an "average person" or objective standard.

In Talley v. Derwinski, 2 Vet. App. 282, 287-288 (1992), the 
Court held that 38 C.F.R. § 4.15, in establishing general 
policies for determining total ratings, establishes the 
objective standard of average impairment in earning capacity, 
that is, "impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." Concomitantly, 38 C.F.R. 
§ 4.17 and 3.321(b)(2) work together to carry out the 
subjective mandate of 38 U.S.C.A. § 1521 by providing pension 
eligibility for a veteran whose disability does not meet the 
objective criteria, but which, for that particular veteran is 
so incapacitating as to preclude a substantially gainful 
occupation.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, provided, that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. The following will be considered to be 
permanent total disability: The permanent loss of use of both 
hand, or both feet, or of one hand and one foot, or the sight 
of both eyes, or becoming permanently helpless or permanently 
bedridden. Other total disability ratings are scheduled in 
the various bodily systems of the rating schedule. 38 C.F.R. 
§ 4.15 (1998).

Alternatively, when the percentage requirements set forth in 
38 C.F.R. § 4.16 are met, and the disabilities involved are 
of a permanent nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure and follow substantially gainful employment 
by reason of such disability. 38 C.F.R. § 4.17 (1998).

The clinical evidence did not support a finding of permanent 
and total disability prior to the veteran's June 1993 VA 
examination.  Although the Social Security Administration 
(SSA) determined that he was disabled earlier, the veteran is 
advised that the standard for establishing entitlement 
differs between SSA and VA.  

Moreover, the veteran is advised that he cannot be entitled 
to an effective date prior to the date of his claim for 
pension, except under certain prescribed circumstance.  
Notably, however, he has not alleged that he meets the 
requirements of 38 C.F.R. § 3.400(b)(ii)(B), that is, that he 
was prevented from filing a disability pension claim due to 
incapacitating physical or mental disability.  Consequently, 
the effective date of the award of pension is correctly the 
date of the claim therefore. 

The Board finds that the letter from Senator Shelby, received 
by the RO on January 22, 1993, constitutes an informal claim 
under 38 C.F.R. § 3.155(a).  This regulation provides:

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
the Department of Veterans Affairs, from 
a claimant, his or her duly authorized 
representative, a Member of Congress, or 
some person acting as next friend of a 
claimant who is not sui juris may be 
considered an informal claim.  Such 
informal claim must identify the benefit 
sought.  Upon receipt of an informal 
claim, if a formal claim has not been 
filed, an application form will be 
forwarded to the claimant for execution.  
If received within 1 year from the date 
it was sent to the claimant, it will be 
considered filed as of the date of 
receipt of the informal claim.

In this instance, the letter from Senator Shelby was from a 
person listed in the regulation.  It enclosed a letter from 
the veteran that indicated that he could not work due to 
specified disabilities, which were not service-connected, and 
sought the senator's assistance in obtaining VA benefits.  
The RO apparently considered this as meeting the requirements 
of 38 C.F.R. § 3.155(a), as it provided the veteran with the 
appropriate form and indicated that, when it was returned, 
his claim for pension would be considered again.  
Consequently, the date of the veteran's claim for pension is 
January 22, 1993.

Regulations also provide other bases for informal claims, but 
these do not provide a basis for the assignment of an earlier 
effective date for pension in this case.  A report of 
examination or hospitalization will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  
38 C.F.R. § 3.157.  Under 38 C.F.R. § 3.157(b)(2), the 
evidence from a private physician or layman is an informal 
claim for increase from the date of receipt of such evidence, 
when the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits. 

In this case, however, the evidence that provided the factual 
basis for the award of pension cannot create an earlier date 
of an informal claim under 38 C.F.R. § 3.157.  The evidence 
from a private facility - Western Mental Health Clinic - was 
received in June 1993.  The VA examination reports were 
generated in June and July 1993.  These possible dates of 
informal claims are later than January 1993 informal claim.  
Essentially, there is no document or action between the 
unappealed May 1992 rating decision that denied entitlement 
to pension and the January 1993 letter from Senator Shelby 
that constitutes the informal claim for pension.

ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a ruptured testicle and for 
prostatitis.  New and material evidence has been received to 
reopen the claim for service connection for a stomach 
disorder, but the claim is not well grounded.  The appeal as 
to these issues is denied.  

An effective date of January 22, 1993, is granted for the 
award of a permanent and total disability evaluation for 
pension purposes, subject to regulations governing the award 
of monetary benefits.  


REMAND

Additional development is necessary prior to the completion 
of appellate review on the issue of entitlement to service 
connection for PTSD.  

Under 38 C.F.R. § 3.304(f) (1998), service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  

The record contains a DD Form 214 for the veteran's 
separation from service in 1955 which contains a notation 
that he was awarded the CIB, i.e., the Combat Infantryman 
Badge.  Moreover, although the October 1995 VA examination 
report does not contain a diagnosis of PTSD, VA treatment 
records compiled in 1997 and submitted directly to the Board 
with a waiver of regional office consideration, see 38 C.F.R. 
§ 20.1304(c) (1998), contain diagnostic impressions of PTSD.  

The case is REMANDED to the RO for the following actions:  

1.  The RO should indicate whether the DD 
Form 214 of record verifies the veteran's 
award of a Combat Infantryman Badge.  If 
not, the RO should take steps to verify 
whether the veteran was awarded the 
Combat Infantryman Badge or similar 
combat citation.  If not, or if otherwise 
necessary, the RO should take further 
action to verify the reported stressors, 
which may include developing information 
provided by the veteran with respect to 
his reported inservice stressors and 
referral to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCR) for verification of the 
incidents which the veteran reports that 
he experienced.  

2.  The RO should obtain and place in the 
claims folder legible copies of up-to-
date VA records concerning treatment for 
any psychiatric disorder. 

3.  The RO should afford the veteran a VA 
examination to determine the 
diagnosis(es) of any existing psychiatric 
disorder.  The presence of PTSD, as 
defined by the American Psychiatric 
Association, should be confirmed or ruled 
out by the examiner.  If PTSD is 
diagnosed, the precipitating stressors 
should be identified.  The claims file 
should be made available to examiner(s) 
for use in studying the case.  

4.  The RO then should review the 
veteran's claim in light of the 
additional development.  If the benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The appellant is hereby notified that 
it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

